65 N.Y.2d 840 (1985)
Robert Walker et al., Appellants,
v.
Town of Lockport et al., Defendants, and Dickinson's Equipment, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Decided July 2, 1985.
Philip S. Gellman for appellant.
Bruce Kevin Koren for Dickinson's Equipment, Inc., respondent.
Thomas W. Bender for BMW of North America, Inc., respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, *842 with costs, for reasons stated in the memorandum at the Appellate Division (109 AD2d 1102).